Case 1:20-cv-02965-JPO Document 23-1 Filed 08/10/20 Page 1 of 7

                         EXHIBIT 1




VA 2-178-315             VA 2-114-782             VA 2-118-207




VA 2-115-396             VA 2-152-009             VA 2-183-384




VA 2-114-782             VA 2-118-207             VA 2-115-396



                               1
                           EXHIBIT 1
Case 1:20-cv-02965-JPO Document 23-1 Filed 08/10/20 Page 2 of 7




VA 2-106-449             VA 2-114-782             VA 2-118-207




VA 2-118-207             VA 2-118-207             VA 2-152-009




VA 2-118-207             VA 2-114-782             VA 2-098-099


                               2
                           EXHIBIT 1
Case 1:20-cv-02965-JPO Document 23-1 Filed 08/10/20 Page 3 of 7




VA 2-114-782             VA 1-437-057             VA 2-182-569




VA 2-118-207             VA 2-106-449             VA 2-178-315




VA 2-143-451             VA 2-191-242             VA 2-114-782




                               3
                           EXHIBIT 1
Case 1:20-cv-02965-JPO Document 23-1 Filed 08/10/20 Page 4 of 7




VA 2-174-298             VA 2-106-449             VA 2-114-782




VA 2-118-207             VA 1-437-057             VA 2-098-099




VA 2-115-396             VA 2-118-207             VA 2-182-569




                               4
                           EXHIBIT 1
Case 1:20-cv-02965-JPO Document 23-1 Filed 08/10/20 Page 5 of 7




VA 2-114-782              VA 114-782              VA 2-152-009




VA 2-114-782             VA 2-174-298             VA 2-118-207




VA 2-143-451             VA 2-178-315             VA 2-152-009




                               5
                           EXHIBIT 1
Case 1:20-cv-02965-JPO Document 23-1 Filed 08/10/20 Page 6 of 7




                         VA 2-118-207             VA 2-114-782
VA 1-437-057




VA 2-152-009             VA 2-183-384             VA 2-106-449




VA 2-183-384             VA 2-117-144             VA 2-114-782




                               6
                           EXHIBIT 1
Case 1:20-cv-02965-JPO Document 23-1 Filed 08/10/20 Page 7 of 7




VA 2-106-449             VA 2-174-298             VA 2-118-207




VA 1-437-057             VA 1-437-057             VA 2-114-782




VA 2-114-782




                               7
                           EXHIBIT 1
